UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14761 GAMCO Investors, Inc. (Exact name of registrant as specified in its charter) New York 13-4007862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (914) 921-5100 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Stock, par value $0.001 per share New York Stock Exchange, Inc. Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yeso No x. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yeso No x. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yesx No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Yeso No x. The aggregate market value of the class A common stock held by non-affiliates of the registrant as of June 30, 2009 (the last business day of the Registrant’s most recently completed second fiscal quarter) was $352,031,139. As of March 1, 2010, 7,234,597 shares ofclass A common stockand 20,292,917 shares of class B common stock were outstanding.19,979,500 shares ofclass B common stock were held by GGCP, Inc. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the registrant’s definitive proxy statement relating to the 2010 Annual Meeting of Shareholders are incorporated by reference in Items 10, 11,12, 13 and 14 of Part II of this report. GAMCO Investors, Inc. Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2009 Part I Item 1 Business 4 Overview 4 2009 Selected Dynamics 5 Business Strategy 7 Business Description 10 Assets Under Management 13 Mutual Fund Distribution, Institutional Research, Brokerage, and Underwriting 22 Competition 23 Intellectual Property 24 Regulation 24 Personnel 25 Item 1A Risk Factors 26 Item 1B Unresolved Staff Comments 33 Item 2 Properties 33 Item 3 Legal Proceedings 33 Item 4 Submission Of Matters To A Vote Of Security Holders 33 Part II Item 5 Market For The Registrant's Common Equity, Related StockholderMatters And Issuer Purchases Of Equity Securities 34 Item 6 Selected Financial Data 37 Item 7 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 39 Item 7A Quantitative And Qualitative Disclosures About Market Risk 56 Item 8 Financial Statements And Supplementary Data 57 Item 9 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 94 Item 9A Controls And Procedures 94 Item 9B Other Information 94 Part III Item 10 Directors And Executive Officers Of The Registrant 95 Item 11 Executive Compensation 95 Item 12 Security Ownership Of Certain Beneficial Owners And Management And Related 95 Stockholder Matters Item 13 Certain Relationships And Related Transactions 95 Item 14 Principal Accountant Fees And Services 95 Part IV Item 15 Exhibits, Financial Statement Schedules, And Reports On Form 8-K 96 Signatures 99 Power of Attorney Computation of Ratios of Earnings to Fixed Charges Subsidiaries of GAMCO Investors, Inc. Consents of Independent Registered Public Accounting Firm Certifications Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 3 PART I Forward-Looking Statements Our disclosure and analysis in this report and in documents that are incorporated by reference contain some forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements give our current expectations or forecasts of future events.You can identify these statements because they do not relate strictly to historical or current facts.You should not place undue reliance on these statements.They use words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” and other words and terms of similar meaning.They also appear in any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance of our products, expenses, the outcome of any legal proceedings, and financial results. Although we believe that we are basing our expectations and beliefs on reasonable assumptions within the bounds of what we currently know about our business and operations, there can be no assurance that our actual results will not differ materially from what we expect or believe. Some of the factors that could cause our actual results to differ from our expectations or beliefs include, without limitation: the adverse effect from a decline in the securities markets; a decline in the performance of our products; a general downturn in the economy; changes in government policy or regulation; changes in our ability to attract or retain key employees; and unforeseen costs and other effects related to legal proceedings or investigations of governmental and self-regulatory organizations. We also direct your attention to any more specific discussions of risk contained in Item 1A below and in our other public filings or in documents incorporated by reference here or in prior filings or reports. We are providing these statements as permitted by the Private Litigation Reform Act of 1995. We do not undertake to update publicly any forward-looking statements if we subsequently learn that we are unlikely to achieve our expectations or if we receive any additional information relating to the subject matters of our forward-looking statements. ITEM 1: BUSINESS Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GBL,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc., its predecessors and its subsidiaries. Overview GAMCO Investors, Inc. (New York Stock Exchange (“NYSE”): GBL), a company incorporated under the laws of New York, well known for our value investing hallmark Private Market Value (PMV) with a CatalystTMinvestment approach, is a widely-recognized provider of investment advisory services to mutual funds, institutional andprivate wealth managementinvestors, and investment partnerships, principally in the United States.Through Gabelli & Company, Inc. (“Gabelli & Company”), we provide institutional research services to institutional clients and investment partnerships.We generally manage assets on a discretionary basis and invest in a variety of U.S. and international securities through various investment styles.Our revenues are based primarily on the firm’s levels of assets under management (“AUM”) and to a lesser extent, incentive fees associated with our various investment products. Since 1977, Gabelli has been identified with and enhanced the “value” style approach to investing. Over the 32 years since the inception of the firm, consistent with our fundamental objective of providing an absolute rate of return for our clients, Gabelli generated over $13.2 billion in investment returns for our institutional andprivate wealth management clients.The 32 year CAGR (compounded annual growth rate) for the institutional clients (as measured by our composite return) was 16.8% on a gross basis and 15.9% on a net basis.As stated in our mission statement, our investment objective is to earn a superior risk-adjusted return for our valued clients over the long-term through our proprietary fundamental research.In addition to our value portfolios, GAMCO and other brands offer our clients a broad array of investment strategies that include global, growth, international and convertible products.We also offer a series of investment partnership (performance fee-based) vehicles that provide a series of long-short investment opportunities, both market and sector specific opportunities, including offerings of non-market correlated investments in merger arbitrage, as well as a fixed income strategy. As of December 31, 2009, we had $26.3 billion of AUM.We conduct our investment advisory business principally through our subsidiaries: GAMCO Asset Management Inc. (Institutional and Private Wealth Management), Gabelli Funds, LLC (Mutual Funds) and Gabelli Securities, Inc. (Investment Partnerships).We also act as an underwriter, are a distributor of our open-end mutual funds and provide institutional research services through Gabelli & Company, our broker-dealer subsidiary. 4 Our AUM are organized into three groups: · Investment Partnerships:we provide advisory services to limited partnerships and offshore funds (“Investment Partnerships”).We managed a total of $305 million in Investment Partnership assets on December 31, 2009. · Institutional and Private Wealth Management: we provide advisory services to a broad range of investors, includingprivatewealth management, corporate pension and profit-sharing plans, foundations, endowments, jointly-trusteed plans and municipalities, and also serve as sub-advisor to certain other third-party investment funds including registered investment companies (“Institutional and Private Wealth Management”).Each Institutional and Private Wealth Management (“PWM”) portfolio is managed to meet the needs and objectives of the particular client by utilizing investment strategies and techniques within our areas of expertise.On December 31, 2009, we had $11.2 billion of Institutional and Private Wealth Management AUM. · Open and Closed-End Funds: we provide advisory services to twenty-one open-end funds and nine closed-end funds under Gabelli, GAMCO and Comstock brands (collectively, the “Funds”).The Funds had $14.8 billion of AUM on December 31, 2009. GBL is a holding company formed in connection with our initial public offering (“Offering”) in February 1999.GGCP, Inc. owns a majority of the outstanding shares of class B common stock of GBL.Such ownership represented approximately 95% of the combined voting power of the outstanding common stock and approximately 72% of the equity interest on December 31, 2009.GGCP, Inc. is majority-owned by Mr. Mario J. Gabelli (“Mr. Gabelli”).Accordingly, Mr. Gabelli could be deemed to control GBL. Our principal executive offices are located at One Corporate Center, Rye, New York 10580.Our telephone number is (914) 921-5100.We post or provide a link on our website, www.gabelli.com, to the following filings as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (“Commission” or “SEC”): our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934.All such filings on our website are available free of charge. 2009 Selected Dynamics Since our initial public offering in February 1999, GBL’s class A common stock has generated an annual compounded return of 11.4% (including dividends) for its shareholders through December 31, 2009 versus a negative annual return of 0.95% (including dividends) for the S&P 500 Index during the decade.Our class A common stock, which is traded on the NYSE under the symbol “GBL”, ended the year at a closing market price of $48.29. During 2009, we returned $65.8 million of our earnings to shareholders through dividends and our stock buyback program. We paid $58.8 million, or $2.13 per share, in dividends to our common shareholders andpurchased156,500 shares at $7.0 million, for an investment of $44.91 per share. Since the IPO, we have returned $445.8 million in total of which $204.3 million was in the form of dividends and $241.5 million was through buybacks. GAM GAMCO Equity Fund was awarded Standard & Poor’s AAA Rating for thesixth consecutive year and is one of onlyfour funds among the 79 in S&P’s Mainstream Equities peer group to receive the AAA rating.The Standard & Poor’s AAA rating is a widely acknowledged measure of excellence, awarded only when, in S&P’s words: “The fund demonstrates the highest standards of quality in its sector based on its investment process and performance consistency of the management team and/or approach as compared to funds with similar objectives.”GAM GAMCO Equity Fund has been sub-advised by GAMCO Asset Management Inc. (“GAMCO”) for London UK based Global Asset Management (“GAM”) since the fund’s launch in October 1987. As of December 31, 2009, thirteen funds that we distribute have a 4 or 5-star three year Morningstar RatingTM. Our liquid balance sheet, coupled with investment grade credit ratings from both Moody's and Standard & Poor's, provides access to financial markets and the flexibility to opportunistically add operating resources to our firm, repurchase our stock and consider strategic initiatives. As a result of GBL's shelf registration in the third quarter 2009, we have the ability to issue any combination of senior and subordinate debt securities, convertible debt securities and equity securities (including common and preferred securities) up to a total amount of $400 million.Our financial strength is underscored by having received an investment grade rating from two ratings agencies, Moody’s Investors Services and Standard and Poor’s Ratings Services.We believe that maintaining these investment grade ratings will provide greater access to the capital markets, enhance liquidity and lower overall borrowing costs. However, we will also consider the use of leverage as part of our corporate financial strategy even if it results in a lowering of our investment rating. 5 Gabelli & Company, which conducts our institutional research business, hosted 8 institutional symposiums and conferences during 2009.These meetings are an important component of the research services the firm provides its institutional clients.Specifically, 2009 featured our 33rd annual Automotive Aftermarket Symposium, 19th annual Pump Valve & Motor Symposium, 15th annual Aircraft Supplier Conference, seventh annual Smallcap Healthcare Conference, third annual Water Investment Summit, second annual Specialty Chemicals and Best Ideas Conferences, and our first Movie Industry Conference. Performance Highlights Institutional and Private Wealth Management The institutional client composite of our Institutional and Private Wealth Management business has achieved a compound annual return of approximately 16.8% on a gross basis and 15.9% on a net basis for over 32 years since inception through December 31, 2009.The accounts in this composite are managed in our absolute return, research-driven PMV with a CatalystTM style since inception. The table below compares the long-term performance record for our Institutional and Private Wealth Management composite since 1977, using our traditional value-oriented product, the Gabelli PMV with a CatalystTM investment approach, versus various benchmarks. GAMCO All Cap Value Composite 1977(a) – 2009(a) GAMCO (b) S&P 500 (c) Russell 2000 (c) CPI+10 (c) Number of Up Years 29 26 22 Number of Down Years 4 7 9 Years GAMCO Value Outperformed Index 23 22 21 Total Return (CAGR) gross (a) Total Return (CAGR) net Beta Footnotes (a) 1977 is a stub period of October 1, 1977 to December 31, 1977. (b) The GAMCO All Cap Value composite represents fully discretionary, tax-exempt institutional accounts managed for at least one full quarter and meeting minimum account size requirements.The minimum size requirement for inclusion in 1985 was $500,000; $1 million in 1986; and $5 million in 1987 and thereafter. The performance calculations include accounts under management during the respective periods. As of December 31, 2009, the GAMCO All Cap Value composite included 40 accounts with an aggregate market value of $3.4 billion.No two portfolios are identical.Accounts not within this size and type may have experienced different results. Not all GAMCO accounts are included in the GAMCO All Cap Value Composite. · GAMCO All Cap Value Composite performance results are computed on a total-return basis, which includes all dividends, interest, and realized and unrealized gains and losses.The summary of past performance is not intended as a prediction of future results.Returns are presented in U.S. dollars.All returns are before taxes and custodial fees. The inception date of the GAMCO All Cap Value composite is October 1, 1977. · The net returns from 1990 to 2009 are net of actual fees and actual transaction costs.The net returns before 1990 reflect the calculation using a model investment fee (1% compounded quarterly) and actual transaction costs.Gross returns are before investment management fees. · GAMCO All Cap Value Composite Total Return (CAGR) net represents the total net return of the composite from October 1, 1977 through December 31, 2009. · Beta is the measure of the GAMCO All Cap Value composite’s risk (volatility) in relation to the S&P 500 Index. 6 (c) The S&P 500 is an unmanaged index of 500 U.S. stocks and performance represents total return of the index including reinvestment of dividends.The Russell 2000 is an unmanaged index of 2,000 small capitalization stocks and performance represents total return of the index including reinvestment of dividends.The performance figures for the Russell 2000 are based on an inception date of January 1, 1979.The S&P 500 and Russell 2000 do not necessarily reflect how a managed portfolio of equity securities would have performed.The CPI is a widely-used measure of inflation, and the CPI+10 measure is used to show the results that would have been achieved by obtaining a rate of return that exceeded the CPI by a constant 10% as a basis of comparison versus the results of the GAMCO All Cap Value composite. Open and Closed-End Funds · Relative long-term investment performance remains strong.At least 56% of all our mutual funds (that we distribute) performed in the top half of their Lipper categories on a one, three, five and ten-year total return basis as of December 31, 2009.As of December 31, 2009, thirteen funds that we distribute have a 4 or 5-star three year Morningstar RatingTM. · Our 100% U.S. Treasury Money Market Fund¹, exceeded $1.5 billion as investors fled enhanced-money market funds in favor of funds that focus on the highest quality U.S. Treasury instruments and superior yield.The fund ranked third in total return for the 12 months ended December 31, 2009 among 72 U.S. Treasury money market funds tracked by Lipper Inc.², For the 5 year and 10 year periods ended December 31, 2009, the fund ranked second out of 64 funds and second out of 46 funds, respectively, within that category. (1) Past performance is no guarantee of future results. An investment in any money market fund is not insured or guaranteed by the U.S. government, the Federal Deposit Insurance Corporation or any government agency.Although the Fund seeks to maintain the value of an investment at $1.00 per share it is possible to lose money by investing in the Fund. Dividend yields and returns have been enhanced due to expense limitations initiated by Gabelli Funds, LLC (“Funds Advisor”).Equity funds involve the risk that the underlying investments may lose value.Accordingly, it is possible to lose money by investing in these funds. Investing in gold stocks is considered speculative and is affected by a variety of worldwide economic, financial, and political risks. Small capitalization companies present greater risks than securities of larger more established companies. They trade less frequently and experience more abrupt price movements.Investors should consider the investment objectives, risks, sales charges and expense of the fund carefully before investing. The prospectus contains more complete information about this and other matters. The prospectus should be read carefully before investing. You can obtain a prospectus by calling Gabelli & Company, Inc. at 1-800-GABELLI (1-800-422-3554) or contacting your financial representative or by visiting http://www.gabelli.com. (2)Lipper Inc. is a nationally-recognized independent provider of investment company data. Business Strategy Our business strategy targets global growth of the franchise through continued leveraging of our proven asset management strengths including our brand name, long-term performance record, diverse product offerings and experienced investment, research and client service professionals.In order to achieve growth in AUM and profitability, we are pursuing a strategy which includes the following key elements: · Gabelli “Private Market Value (PMV) with a CatalystTM” Investment Approach.While we have expanded our investment product offerings, our “value investing” approach remains the core of our business.This method is based on the value investing principles articulated by Graham & Dodd in 1934 and further augmented by Mario J. Gabelli, CFA,with his development of Private Market Value (PMV) with a CatalystTMand his introduction of a catalyst into the value investment methodology.The development of PMV analysis combined with the concept of a catalyst has evolved from the original Graham & Dodd value investing approach to a Gabelli augmented Graham & Dodd and, which attributable to Gabelli, is commonly referred to as Private Market Value (PMV) with a CatalystTMinvesting. Private Market Value (PMV) with a CatalystTMinvesting is a disciplined, research-driven approach based on intensive security analysis.In this process, we generally select stocks whose intrinsic value, based on our estimate of current asset value and future growth and earnings power, is significantly different from the value as reflected in the public market.We then calculate the firm’s PMV, which is defined as the price an informed industrial buyer would be likely to pay to acquire the business. 7 Our value team generally looks for situations in which catalyst(s) is (are)working to help eliminate the premium or realize the discount between the public market price and the estimated PMV.Catalysts which are company specific include:realization of hidden assets, recognition of underperforming subsidiaries, share buybacks, spin-offs, mergers and acquisitions, balance sheet changes, new products, accounting changes, new management and cross-shareholder unwinding.Other catalysts are related to industry dynamics or macroeconomics and include but are not limited to: industry consolidation, deregulation, accounting, tax, pension and political reforms, technological change and the macroeconomic backdrop.The time horizons for catalysts to trigger change can either be short-term, medium-term or long-term. · Establishing Research Centers. To enhance our research in our core research competency, we have two Asian research offices in Shanghaiand Hong Kong supplementing our existing offices in London, New York, Chicago, Greenwich, Connecticut, Minneapolis and St.
